Citation Nr: 0822491	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a low back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and F.O.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1969 to February 1971. 

In October 2002, the Board issued a decision which denied the 
claim of entitlement to service connection for a low back 
disorder.  A motion for reconsideration of that decision was 
denied by the Board on April 22, 2005.  

The present appeal stems from a January 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which denied the reopening of 
the claim of entitlement to service connection for a low back 
disorder, as well as the claim of entitlement to secondary 
service connection for an acquired psychiatric disorder 
(phrased as "service connection for anxiety and 
depression").  The veteran filed a notice of disagreement in 
regards to the January 2006 rating decision.  He requested a 
hearing at the RO, which was conducted in November 2006.  The 
hearing officer subsequently confirmed the RO's findings in a 
January 2007 rating decision (for the claim to reopen) and 
statement of the case (SOC) (for the secondary service 
connection claim).  The appeal was perfected with the 
submission of the veteran's substantive appeal (VA Form 9) in 
February 2007.

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Boston RO in May 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.




FINDINGS OF FACT

1.  In an October 2002 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.

2.  The evidence associated with the claims file subsequent 
to the Board's October 2002 decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disorder.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
acquired psychiatric disorder and a service-connected 
disability.

CONCLUSIONS OF LAW

1.  The Board's October 2002 decision denying the claim of 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).

2.  Since the October 2002 Board decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  An acquired psychiatric disorder is not proximately due 
to nor is the result of a service-connected disability.  
38 C.F.R. §3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a low back disorder; 
implicit in this claim is the contention that new and 
material evidence which is sufficient to reopen the 
previously-denied claim has been received.  He also seeks 
service connection for an acquired psychiatric disorder on a 
secondary basis.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to both issues on 
appeal; the standard of review and duty to assist do not 
apply to the previously-denied claim of entitlement to 
service connection for a low back disorder unless the claim 
is reopened.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As alluded to above, this standard does not apply to a claim 
to reopen until such claim has in fact been reopened.  The 
standard of review as to the issue involving the submission 
of new and material evidence will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 18, 2005, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  The veteran was also advised of the 
evidentiary requirements for his secondary service connection 
claim in the above-referenced August 2005 letter, including 
evidence that "your service-connected disability either 
caused or aggravated your additional disability."  

With respect to notice regarding new and material evidence, 
the August 2005 VCAA letter specifically explained that the 
veteran's claim for a low back disorder was previously 
finally denied; and that evidence sufficient to reopen the 
veteran's previously denied claim must be "new and 
material," closely mirroring the regulatory language of 
38 C.F.R. § 3.156(a).  The veteran was also specifically 
advised in the August 2005 letter that his claim "was 
previously denied because it was not shown in or caused by 
service."  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the RO informed the veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced August 2005 letter, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letter that VA 
is responsible for obtaining records from any Federal agency, 
to include military records, outpatient records from VA 
treatment facilities and records from the Social Security 
Administration.  The RO indicated in the letter that 
outpatient treatment records from the Boston VA medical 
center had been received.  The August 2005 letter further 
indicated that VA examinations would be scheduled if 
necessary to adjudicate his claims.  With respect to private 
treatment records, the August 2005 letter informed the 
veteran that VA would make reasonable efforts to obtain 
relevant private records.  The RO noted in the letter that 
records from Dr. R.D. had been associated with the claims 
folder.

The August 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in the original 
letter].  

Finally, the Board notes that the August 2005 VCAA letter 
specifically requested that the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated October 12, 2006, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the October 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the instant claims, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claims of entitlement to service 
connection were denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.  As for the timing 
of the VCAA notice as the fourth and fifth elements, the RO 
sent notice via a December 2006 letter.  He was afforded an 
opportunity to respond before readjudication by the RO in 
January 2007 (for the secondary service connection claim) and 
April 2007 (for the claim to reopen).  Therefore, the 
essential fairness of the adjudication was not affected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice as 
to five elements in Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in the 
provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his secondary service connection claim, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  In particular, the RO has 
obtained reports of VA and private treatment of the veteran.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  8 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  A medical examination is unnecessary for 
the secondary service connection claim, however, because 
there is no objective evidence of a service-connected 
disability.  In the absence of such evidence, obtaining a 
medical nexus opinion would be futile.  The Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  As 
was detailed in the Introduction, he testified before the 
undersigned at the RO in May 2008.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

Therefore, the Board will proceed to a decision.  


1.  Whether new and material evidence has been received which 
is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a low back disorder.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 
38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

A decision by the Board is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in 2004, the claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's primary contention is that his current low back 
disorder originated in service.  See the May 2008 hearing 
transcript, page 12.  Implicit in his claim is the contention 
that new and material evidence has been received which is 
sufficient to reopen the claim.

The most recent decision denying the reopening of the claim 
of entitlement to service connection for a low back disorder 
was an unappealed October 2002 Board decision.  That decision 
is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2007).  

The Board's denial in October 2002 was predicated on the 
absence of evidence of an in-service disease [Hickson element 
(2)].  The Board acknowledged an August 1970 back injury from 
service, but indicated that such had resolved as of the time 
of the veteran's separation examination in December 1970.  
Hickson element (3), medical nexus, was also necessarily 
lacking for this claim.  

As explained above, the veteran's claim for service 
connection for a low back disorder may only be reopened if he 
submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received (i.e. after October 2002) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran has submitted 
evidence of the presence of a low back disease or injury in 
service.  See 38 C.F.R. § 3.156 (2007).

Evidence which has been added to the record since October 
2002 includes copies of the veteran's August 1970 service 
medical record documenting a strain of the lumbar muscles, VA 
outpatient records dated in 1995 and a statement from M.S.M., 
M.D., dated in April 1998.  These records were previously 
considered by the Board in the October 2002 and are therefore 
not new.  
 
Also of record are statements of the veteran as well as 
recent examination and treatment records.  These records 
establish that the veteran currently has a low back disorder.  
Because the existence of a current back disability was not in 
question in 2002, this medical evidence, although new, is 
cumulative in nature.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].

With respect to the primary reason for the denial of the 
veteran's claim, the lack of objective evidence of an in-
service back disease, the record remains unchanged.  The 
veteran has continued to contend that his current low back 
disability originated in service.  See, e.g., the veteran's 
May 2008 hearing testimony, pages 4-8.  This contention is 
precisely reiterative of that contained in his initial claim.  
This is not new evidence and cannot serve to reopen the 
claim.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Also of record is a July 2004 statement from R.A.D., M.D., 
which indicates the veteran "suffered injury to his 
lumbosacral spine ultimately diagnosed as L5-S1 herniated 
disc on 8/27/70."  This statement is no different from the 
veteran's own contentions.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

In short, there has been added to the record no new evidence 
concerning the crucial matter of in-service disease or injury 
for the veteran's direct service connection claim.  The 
veteran's claim fails on that basis.  See Evans, supra.

The Board will briefly address the secondary reason for the 
initial denial of the veteran's claim on a direct basis, lack 
of medical nexus.  Dr. R.A.D. stated in December 2003 that 
the veteran's low back disorder "was caused by his military 
service in Germany in 1971."  This statement, which is 
obviously based on the veteran's own contentions rather than 
a review of the objective medical evidence in the claims 
folder [which is negative for any back problems in 1971 or 
for decades after separation from service], does not serve to 
establish a nexus.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative or inconclusive in 
nature cannot support a claim.].  The same is the case with 
respect to a June 2005 statement from S.G., M.D., which 
indicated the veteran's back pain has been present for many 
years and dates "to his time in the military."  Id.

The veteran's own statements are essentially reiterative of 
his previously expressed contentions as to medical nexus are 
not new.  It is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108." 

Because the additionally received evidence does not tend to 
establish either in-service disease or injury or medical 
nexus, it does not raise a reasonable possibility of 
substantiating the claim on the merits.  See 38 C.F.R. § 
3.156 (2007).  In the absence of such evidence, the veteran's 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].

The additionally submitted evidence is therefore not new and 
material.  The claim of service connection for a low back 
disorder is accordingly not reopened, and the benefit sought 
on appeal remains denied.


2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a low back 
disorder.

Relevant law and regulations

Secondary service connection 

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006).  

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the court's decision, the holding of which has 
been applicable during the entire period of this appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

In order to prevail on the acquired psychiatric disorder 
claim on a secondary basis, the veteran must be service-
connected for a low back disorder.  As has been discussed 
above, the Board is denying the reopening of his claim of 
entitlement to service connection for a low back disorder.  
Therefore, the acquired psychiatric disorder claim fails as 
Wallin element (2), service-connected disability, has not 
been satisfied.


ORDER


The request to reopen the previously denied claim of 
entitlement to service connection for a low back disorder is 
denied.

Service connection for an acquired psychiatric disorder, 
claimed as secondary to a low back disorder, is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


